OPINION
ONION, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding relator to the custody of Lon Evans, Sheriff of Tarrant County, for extradition to the State of Washington to answer a charge “by information” of first degree forgery.
There is no evidence in the record indicating that the offense of “first degree forgery” may be prosecuted in Washington upon an information. In absence of proof that the law of Washington in this regard differs from that of Texas, it is assumed that prosecution for such offense upon an information is not authorized by Washington law. Ex parte Parker, Tex.Cr.App., 390 S.W.2d 774; Ex parte Doyal, 167 Tex. Cr.R. 83, 318 S.W.2d 642; Ex parte Goodwin, Tex.Cr.App.,' 384 S.W.2d 874; Ex parte Gardner, 159 Tex.Cr.R. 365, 264 S.W. 2d 125; Ex parte Cooper, 163 Tex.Cr.R. 642, 295 S.W.2d 906; on second appeal, Tex.Cr.App., 308 S.W.2d 22.
We observe further that the information is not supported by affidavit or complaint, and the supporting affidavit of the prosecuting attorney is to the effect that he only “believes the same to be true”. Ex parte Parker, supra.
The order remanding relator to custody for extradition is reversed.